Case:19-40901-EJC Doc#:142 Filed:03/10/21 Entered:03/10/21 14:57:35                        Page:1 of 5




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF GEORGIA
                                 SAVANNAH DIVISION

 In the matter of:                              )
                                                )      CHAPTER 7
 PATRICK D. MCCARTHY,                           )      CASE NO. 19-40901
                                                )
                Debtor                          )

        TRUSTEE’S MOTION FOR AUTHORIZATION OF PAYMENT OF
   DEBTOR’S PROPERTY PRESERVATION COSTS IN RESIDENTIAL PROPERTY

        COMES NOW, Wendy A. Owens, Trustee, by and through her attorney Wendy A. Owens
 and request an Order Authorizing payment of Debtor’s valid costs for property preservation in
 residential property.

                                                    1.
          Wendy A. Owens is the duly appointed Trustee in the above titled case.
                                                    2.
          Debtor filed this petition on July 1, 2019 and listed on his schedules his ownership interest
 in his primary residence located at 1418 Walthour Road, Savannah, Georgia 31410 (the
 “Property”).
                                                    3.
 Trustee listed and marketed the Property for sale pursuant to an agreement for short sale with the
 first priority mortgage company, The Bank of New York Mellon f/k/a The Bank of New York, as
 Trustee for CertificateHolders of the CWALT, Inc., Alternative Loan Trust 2007-HY4 Mortgage
 Pass-Through Certificates, Series 2007-HY4 (“The Bank of New York Mellon”).
                                                    4.
 During the time that the Property was listed, The Bank of New York Mellon had agreed to maintain
 and preserve the property including paying for the utilities and switching those utility accounts
 from the Debtor into the name of The Bank of New York Mellon.
                                                    5.
 Due to unforeseen delay, The Bank of New York Mellon did not switch over the utilities timely
 and the Debtor incurred a total of $2,131.42 in property preservation costs. Utility Statements and
 receipts were presented to The Bank of New York Mellon who thereby tendered total payment in
 the amount of $2,131.42 to Wendy A. Owens, Chapter 7 Trustee to disburse through the Trustee’s
 final report to the Debtor as reimbursement for the accrued property preservation fees.
                                                    6.
 Trustee seeks an Order authorizing the payment of $2,131.42 to the Debtor for property
 preservation costs which will be disbursed through the Trustee’s final report.

          Dated this March 10, 2021.
                                                       Respectfully submitted,
Case:19-40901-EJC Doc#:142 Filed:03/10/21 Entered:03/10/21 14:57:35   Page:2 of 5


                                          /s/ Wendy A. Owens_______
                                          Wendy A. Owens
                                          Georgia Bar No. 557809
                                          Attorney for Trustee
 P.O. Box 8846
 Savannah, GA 31412
 (912) 210-0901
 trustee@coastalempirelaw.com
Case:19-40901-EJC Doc#:142 Filed:03/10/21 Entered:03/10/21 14:57:35                   Page:3 of 5




                    UNITED STATES BANKRUPTCY COURT
                      SOUTHERN DISTRICT OF GEORGIA
                           SAVANNAH DIVISION
 In the matter of:                  )
                                    )    CHAPTER 7
 PATRICK D. MCCARTHY,               )    CASE NO. 19-40901
                                    )
               Debtor               )

                            CERTIFICATE OF SERVICE

 This is to certify that I have this day served a copy of the foregoing Trustee’s Motion to Pay

 Debtor’s Property Preservation Costs in Residential Property and proposed Order upon the

 following by depositing a copy of the same in the United States mail with proper postage affixed

 or via the Court’s ECF system:

        Patrick D. McCarthy
        12 Longfield Drive
        Savannah, GA 31410

        James L. Drake, Jr.
        P.O. Box 9945
        Savannah, Georgia 31412

        Office of the U. S. Trustee
        Johnson Square Business Center
        2 East Bryan Street, Ste 725
        Savannah, GA 31401

        And

        All other creditors and parties in interest receiving notice through the Court’s CM/ECF
        Filing System.
 This 10th day of March, 2021.
                                                   /s/ Wendy A. Owens
                                                   Wendy A. Owens
                                                   Georgia Bar Number 557809
 P.O. Box 8846                                     Attorney for Trustee
 Savannah, GA 31412
 (912) 210-0901
 wowens@coastalempirelaw.com
Case:19-40901-EJC Doc#:142 Filed:03/10/21 Entered:03/10/21 14:57:35                  Page:4 of 5




                    UNITED STATES BANKRUPTCY COURT
                      SOUTHERN DISTRICT OF GEORGIA
                           SAVANNAH DIVISION
 In the matter of:                  )
                                    )
 PATRICK D. MCCARTHY,               )         CHAPTER 7
                                    )         CASE NO. 19-40901
                                    )
               Debtor(s)            )

                  ORDER AUTHORIZING PAYMENT OF
   DEBTOR’S PROPERTY PRESERVATION COSTS IN RESIDENTIAL PROPERTY

        This matter having come before the Court upon the Trustee’s Motion for Authorization

 for payment of Debtor’s preservation costs in residential property.

        IT IS HEREBY ORDERED that the Trustee shall pay to Debtor the amount of the

 payment of $2,131.42 for property preservation costs which will be disbursed through the

 Trustee’s final report.

                                    [END OF DOCUMENT]

  PREPARED BY:
  /s/ Wendy A. Owens
Case:19-40901-EJC Doc#:142 Filed:03/10/21 Entered:03/10/21 14:57:35   Page:5 of 5


  Wendy A. Owens
  Attorney for Chapter 7 Trustee
  P.O. Box 8846
  Savannah, Georgia 31412
  (912) 239-9888
  Georgia State Bar No. 557809
